Case 2:19-cv-00042-HYJ-MV ECF No. 165, PageID.975 Filed 06/30/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

DAVID PEPIN,

               Plaintiff,
                                                                      Case No. 2:19-cv-00042
v.
                                                                    Honorable Hala Y. Jarbou
WISCONSIN CENTRAL LTD, d/b/a CN,                           Magistrate Judge Marteen Vermaat

            Defendant.
_____________________________________________________________________________

 David L. Blunt                                            Mary C. O’Donnell (P33479)
 BLUNT SLOCOMB, LTD.                           WISE CARTER CHILD & CARAWAY, P.A.
 P.O. Box 373                                                       28 W. Adams Ave.
 Edwardsville, IL 62025                                   Grand Park Centre, Suite 1700
 dlb@bluntlaw.com                                                    Detroit, MI 48226
                                                                       (313) 552-3534
 Paul T. Slocomb                                                 mco@wisecareter.com
 BLUNT SLOCOMB, LTD.
 1115 Locust Street, 4th Floor                                     Charles H. Russell III
 St. Louis, MO 63101                                                   Jeremy L. Birdsall
 Phone: (314)753-4364                          WISE CARTER CHILD & CARAWAY, P.A.
 Fax: (314)231-0323                                              401 East Capitol Street
 paulslocomb@yahoo.com                                      Heritage Building, Suite 600
                                                                      Jackson, MS 39201
 Attorneys for Plaintiff                                (601) 968-5580 / (601) 968-5593
                                                                    chr@wisecarter.com
                                                                     jlb@wisecarter.com

                                                                     Attorneys for Defendant

______________________________________________________________________________

             DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       Defendant Wisconsin Central Ltd. (“WCL”), pursuant to FED.R.CIV.P. 56 and W.D.

MICH. LCIVR 7.2, moves this Honorable Court to enter summary judgment in its favor as to both

counts within Plaintiff’s Complaint (ECF No. 1, PageID.1-9). In support of this Motion, WCL

states as follows:
Case 2:19-cv-00042-HYJ-MV ECF No. 165, PageID.976 Filed 06/30/21 Page 2 of 4




       1.        In this Federal Employers’ Liability Act (“FELA”) case, Plaintiff claims that he

injured his back on February 15, 2016, and again on May 5, 2017 because his employer, WCL,

allegedly failed to provide him a reasonably safe workplace.

       2.        Under the FELA, 42 U.S.C. § 51, Plaintiff is required to prove all the common

law elements of negligence, and his inability to do so makes summary judgment for WCL

proper. Van Gorder v. Grand Trunk Western R.R., Inc., 509 F.3d 265, 268-69 (6th Cir. 2007).

       3.        As for the first reported injury in February, 2016 (Count I), Plaintiff alleges his

back “locked up” when he walked over and bent slightly intending to assist a co-worker in lifting

a floor grate. Summary judgment on this Count is warranted because plaintiff admitted that (a)

there is nothing unsafe about walking or bending slightly at his workplace, (b) his workplace was

reasonably safe, and (c) the task he was performing was reasonably safe. There is also no

evidence connecting Plaintiff’s back “locking up” with any negligent act or omission of WCL.

Plaintiff cannot, therefore, prove the breach of duty, foreseeability, or causation elements of his

FELA claim.

       4.        As for the alleged injury in May, 2017 (Count II), Plaintiff was performing a task

that is a normal activity for workers in his position. He has no evidence that performing this

normal activity was not reasonably safe. Because Plaintiff has no evidence to support a claim

that WCL breached a duty or could have foreseen he would be injured in performing this task,

his FELA claim fails, and summary judgment is warranted.

       5.        There is no genuine issue of material fact and WCL is entitled to judgment as a

matter of law.

       6.        In addition to the facts and law set forth in the supporting Brief, WCL relies upon

the following exhibits to the Brief in support of the instant Motion:




                                                   2
Case 2:19-cv-00042-HYJ-MV ECF No. 165, PageID.977 Filed 06/30/21 Page 3 of 4




       Exhibit 1:      Deposition of David Pepin taken on February 19, 2021

       Exhibit 2:      Deposition of David Pepin taken on May 28, 2021

       Exhibit 3:      Deposition of David Pepin taken on May 29, 2021

       Exhibit 4:      Excerpts from Transcript of Taped Interview of David Pepin on
                       February 18, 2016 (which is Exhibit 9 to Plaintiff’s February 19,
                       2021 deposition)

       Exhibit 5:      Excerpts from Transcript of Taped Interview of David Pepin on
                       May 15, 2017 (which is Exhibit 4 to Plaintiff’s May 28, 2021
                       deposition)

       Exhibit 6:      Form F-0475, Report of Personal Injury or Occupational Illness,
                       signed by Plaintiff on May 15, 2017 (which is Exhibit 14 to
                       Plaintiff’s May 28, 2021 deposition)

       Exhibit 7:      Pictures of tie plates and scrap piles (which is Exhibit 15 to
                       Plaintiff’s May 28, 2021 deposition)

       Exhibit 8:      Trackman Job Description

       Exhibit 9:      Deposition of Martin Gereau taken on June 15, 2021

       Exhibit 10:     Deposition of Jason Cappaert taken on June 15, 2021

       7.     Pursuant to W.D. MICH. LCIVR 7.1(d), WCL counsel confirmed with Plaintiff’s

counsel on June 29, 2021, that this motion will be opposed.

       WHEREFORE, Defendant Wisconsin Central Ltd. respectfully requests this Court to

grant Summary Judgment in its favor on both Counts of the Plaintiff’s Complaint.

                                              Respectfully submitted,

Dated: June 30, 2021                          By: /s/ Charles H. Russell, III
                                                Charles H. Russell, III
                                                Jeremy L. Birdsall
                                                WISE CARTER CHILD & CARAWAY, P.A.
                                                401 East Capitol Street
                                                Heritage Building, Suite 600
                                                Jackson, MS 39201
                                                (601) 968-5580
                                                chr@wisecarter.com
                                                jlb@wisecarter.com

                                                 3
Case 2:19-cv-00042-HYJ-MV ECF No. 165, PageID.978 Filed 06/30/21 Page 4 of 4




                                                 and

                                                 Mary C. O’Donnell (P33479)
                                                 WISE CARTER CHILD & CARAWAY, P.A.
                                                 28 West Adams Ave.
                                                 Grand Park Centre, Suite 1700
                                                 Detroit, MI 48226
                                                 (313) 552-3535
                                                 mco@wisecarter.com

                                                 Attorneys for Defendant Wisconsin Central Ltd.



                                 CERTIFICATE OF SERVICE

        I, Charles H. Russell, III, one of the attorneys for Defendant Wisconsin Central Ltd. hereby
certifies that on the date shown below, I served the foregoing Defendant’s Motion for Summary
Judgment with the Clerk of the Court by using the Court’s CM/ECF system which then will send
notification of such filing upon all counsel of record. I declare that the statement above is true to
the best of my knowledge and information.

       Dated: June 30, 2021                                   /s/ Charles H. Russell, III
                                                              CHARLES H. RUSSELL, III




                                                 4
